Citation Nr: 0722294	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  06-01 342	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for hypothyroidism.

3.  Entitlement to service connection for numbness of the 
legs as due to undiagnosed illness.

4.  Entitlement to service connection for depression and 
mental confusion as due to undiagnosed illness.

5.  Entitlement to service connection for erectile 
dysfunction as secondary to depression and mental confusion.

6.  Entitlement to service connection for blurry vision as 
due to undiagnosed illness.  



7.  Entitlement to service connection for headaches as due to 
undiagnosed illness.  

8.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
respiratory impairment due to undiagnosed illness.

9.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
chest pain to include heart problems and erratic heart rate, 
as related to panic attacks.

10.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).

11.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hypertension.  


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to April 
1987, from September 1989 to December 1992, and from June 
1994 to August 1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 decision of the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  




FINDINGS OF FACT

On June 26, 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that a withdrawal of this appeal in its entirety is 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met as to all issues on appeal.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2006); 
38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  

In correspondence received on June 26, 2006, the veteran 
withdrew all issues on appeal.  Thus, the veteran has 
withdrawn his appeal in its entirety, and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  

Accordingly, the Board does not have jurisdiction to review 
the appeal as to all issues and the appeal is dismissed.






ORDER

The appeal as to the issue of entitlement to service 
connection for arthritis is dismissed.  

The appeal as to the issue of entitlement to service 
connection for hypothyroidism is dismissed.  

The appeal as to the issue of entitlement to service 
connection for numbness of the legs as due to undiagnosed 
illness is dismissed.  

The appeal as to the issue of entitlement to service 
connection for depression and mental confusion as due to 
undiagnosed illness is dismissed.  

The appeal as to the issue of entitlement to service 
connection for erectile dysfunction as secondary to 
depression and mental confusion is dismissed.

The appeal as to the issue of entitlement to service 
connection for blurry vision as due to undiagnosed illness is 
dismissed.

The appeal as to the issue of entitlement to service 
connection for headaches as due to undiagnosed illness is 
dismissed.

The appeal as to the issue of whether new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for respiratory impairment due to 
undiagnosed illness is dismissed.  

The appeal as to the issue of whether new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for chest pain to include heart 
problems and erratic heart rate, as related to panic attacks 
is dismissed.  

The appeal as to the issue of whether new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for PTSD is dismissed.

The appeal as to the issue of whether new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for hypertension is dismissed.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


